                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 In re:    Timonthy P. Helberg                              Case Number 19-40746
                                                            Chapter 7
                                 Debtor(s)                  Hon. Marci B. McIvor

 ____________________________________/

          ORDER DISMISSING CASE FOR FAILURE TO SUBMIT DOCUMENTS


          The Court is advised that after review of the case file, debtor has failed to file a

 Certificate verifying that debtor obtained prepetition credit counseling. Nor has

 debtor filed a Certificate of Exigent Circumstances-Credit Counseling Waiver

 and/or Motion for Approval of Certificate of Exigent Circumstances as required by

 11 USC 109)(h)(3)(A). Pleadings were due 01/25/2019.

           Accordingly, it is hereby ordered that pursuant to Fed. R. Bankr. P. 1007, the

 above entitled case is DISMISSED.

 Signed on January 29, 2019




19-40746-mbm        Doc 15    Filed 01/31/19    Entered 02/01/19 00:57:20      Page 1 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Michigan
In re:                                                                                                     Case No. 19-40746-mbm
Timothy P. Helberg                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0645-2                  User: shore                        Page 1 of 1                          Date Rcvd: Jan 29, 2019
                                      Form ID: pdf05                     Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 31, 2019.
db             +Timothy P. Helberg,   29553 Gregg Dr.,   Roseville, MI 48066-1919
25722639       +LoanCare,   Po Box 8068,   Virglnia Branch,, CA 23450-8068

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
25724540       +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jan 29 2019 23:00:50
                 PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                            TOTAL: 1

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                 Michigan State Housing Development Authority
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 31, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 29, 2019 at the address(es) listed below:
              Homer W. McClarty   trustee@morganmcclarty.com, MI34@ecfcbis.com;iharmon4321@gmail.com
              Michael P. Hogan   on behalf of Creditor   Michigan State Housing Development Authority
               mhogan@sspclegal.com, stremonti1@sspclegal.com
                                                                                            TOTAL: 2




           19-40746-mbm             Doc 15        Filed 01/31/19         Entered 02/01/19 00:57:20                Page 2 of 2
